Exhibit 21.1 SUBSIDIARIES OF CALAMOS ASSET MANAGEMENT, INC. The following table lists the direct and indirect subsidiaries of Calamos Asset Management, Inc. NAME JURISDICTION OF INCORPORATION OR ORGANIZATION Calamos Investments LLC Delaware Calamos Advisors LLC Delaware Calamos Capital Management LLC Delaware Calamos Financial Services LLC Delaware Calamos International Holdings LLC Delaware Calamos International Holdings II LLC Delaware Calamos Investments LLP United Kingdom Calamos Investments (HK) Limited Hong Kong Calamos Wealth Management LLC Delaware
